Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.


Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The closest prior arts does not teach or make obvious:
Claim 1, e.g., "A steer by wire steering system for a vehicle …determine a transition of the steer by wire steering system to an ingress/egress mode corresponding to a time duration between a user opening a door of the vehicle and when the vehicle is ready to be driven or a time duration between the user shutting down a propulsion system of the vehicle and the user leaving the vehicle; …apply the holding torque command to cause the motor to generate a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Namuduri (20080116834) discloses an active front steering system which includes a motor controller configured to compute a position error from a commanded position and an actual position value, and then enter on of two modes (a commutation enable mode or a commutation freeze mode).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662